Case: 19-30935      Document: 00515463124         Page: 1    Date Filed: 06/23/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30935                            June 23, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BYRON JONES, also known as Big Baby Jones; DELOYD JONES, also known
as Puggy Jones; SIDNEY PATTERSON, also known as Duda Man Patterson,

                                                 Defendants-Appellants


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:13-CR-205-2
                            USDC No. 2:13-CR-205-1
                            USDC No. 2:13-CR-205-7


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Bryon Jones, Deloyd Jones, and Sidney Patterson appeal the judgments
entered after remand for resentencing on their “numerous felonies related to
their membership in a group called Ride or Die.” United States v. Jones, 873
F.3d 482, 488 (5th Cir. 2017); see also United States v. Jones, 935 F.3d 266, 269


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30935    Document: 00515463124      Page: 2   Date Filed: 06/23/2020


                                 No. 19-30935

(5th Cir. 2019). The defendants’ arguments are foreclosed by the law-of-the-
case doctrine. See United States v. Lee, 358 F.3d 315, 320 (5th Cir. 2004). They
have filed unopposed motions for summary disposition of their appeals,
conceding that their arguments are foreclosed.
      Because summary disposition is appropriate, see Groendyke Transp., Inc.
v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the defendants’ unopposed
motions for summary disposition are GRANTED, and the district court’s
judgments are AFFIRMED. The alternative motions for extensions of time to
file merits briefs are DENIED.




                                       2